United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2936
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Randy Edward Davis,                     * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 18, 2007
                                Filed: November 5, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Randy Davis appeals the sentence imposed by the district court1 upon
revocation of his supervised release. For the reasons that follow, we affirm.

       In August 2004, Davis commenced his 3-year term of supervised release
imposed in 2001 when he pleaded guilty to a Class C felony, conspiracy to possess
with intent to distribute cocaine and cocaine base. Davis was arrested in January 2006
pursuant to a federal indictment charging him with another drug conspiracy, and he

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
eventually pleaded guilty to using a telephone to facilitate the commission of a drug
crime, in violation of 21 U.S.C. § 843(b), and was sentenced to 48 months in prison
and 1 year of supervised release on that offense. The district court also conducted
Davis’s revocation hearing, at which Davis admitted the violations cited in the
revocation petition--that he had used a telephone in relation to a drug-trafficking
crime, and had possessed cocaine--and the court imposed a revocation sentence of 24
months in prison, with 12 months to be served concurrently with to the 48-month
telephone-facilitation sentence, and 12 months to be served consecutively to it. For
reversal, Davis argues that his revocation sentence is too severe.

       Following careful review, we conclude that the sentence imposed, which does
not exceed the statutory maximum, was not unreasonable. See 18 U.S.C.
§ 3583(e)(3); United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam)
(standard of review); United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004)
(district court fashioning revocation sentence must consider relevant matters and state
some reason for its decision; court adequately considered 18 U.S.C. § 3553(a) factors
where it showed awareness of supervised-release violations, criminal history,
suggested Chapter 7 range, and statutory maximum). Accordingly, we affirm, and we
grant counsel leave to withdraw.
                         ______________________________




                                          -2-